Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 3, 4, 5, 6, 7, and 8-13  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 1, 1, 1, 1, 1, 1, and 2-7, respectively, of prior U.S. Patent No. 10,925,754. This is a statutory double patenting rejection.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (7,397,209).  Hirai discloses an actuator for exerting a controllable force between a first and second attachment point (figures 1 and 2) with an actuator body 11,13, a piston assembly 22,23, a power screw assembly 24,26,28,27,29,30 connecting the actuator body to the piston assembly, wherein the actuator body includes a cylinder bore 21 configured for holding a working fluid, the cylinder bore having a first cylinder end and second cylinder end, wherein the piston assembly includes a piston 22 that slides linearly within the cylinder bore and a piston rod 23 that extends from the piston through the second cylinder end to a piston rod end, which is located outside the actuator body, wherein the actuator body includes a first attachment point (not numbered but clearly shown in figure 2) affixed to the actuator body and a second attachment point (not numbered but clearly shown in figure 2) affixed to the piston rod end, wherein the power screw assembly comprises a power screw 29 connected to the actuator body to allow rotation and prevent translation, a power screw nut 30 affixed to the piston assembly, and a first rotary motor (13 with shaft 24) disposed in the actuator body (see figure 2, shaft 24 within the actuator body) and configured to drive the power screw assembly 29, wherein the piston assembly 22,23 divides the cylinder bore into a first volume of the working fluid and a second volume of the working fluid, wherein sliding of the piston 22 causes rotation of the power screw 29 and first motor 13,24 (col. 6, lines 4-8), the actuator further includes a first fluid port 31 and a second fluid port 32, the first fluid port allows fluid to enter or leave the first volume of the working fluid, and the  by a second motor 61,  the actuator further includes a hydraulic accumulator 38 in fluid communication with at least one of the first volume of working fluid and the second volume of working fluid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, as applied to claim 6 above, in view of Jonsson (20140324190).  Hirai discloses all of the claimed subject matter except for the actuator being configured within an ankle or knee prosthesis, further comprising: a first leg member and second leg member, wherein the first and second leg members are rotationally coupled at the ankle or knee joint and the first and second attachment points of the actuator are connected between the first and second leg members. 
Jonsson teaches for teaches for an actuator 116 and that the actuator is configured within an ankle or knee (paragraph [0149]) prosthesis with a first leg member and second leg member, wherein the first and second leg members 104,102 are rotationally coupled at the ankle or knee joint and the first and second attachment points 118,120 of the actuator are connected between the first and second leg members for the purposes of providing movement of an artificial limb or assist movement of a limb.  See Jonsson paragraph [0007].

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other motor driven linear actuators with power screws.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        June 30, 2021